Citation Nr: 0942456	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  08-26 061A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an extension of the delimiting date beyond 
January 14, 2008, for Dependents' Educational Assistance 
(DEA) benefits under Chapter 35, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Decatur, Georgia.  

In August 2009, the Veteran testified at a Travel Board 
hearing at the St. Petersburg, Florida, RO.  

The claims file was received from the Atlanta, Georgia, RO.  


FINDINGS OF FACT

1.  In a January 14, 1998 letter, the Veteran was informed of 
DEA eligibility for his dependents due to his permanently and 
totally disabled status due to service-connected disability.  

2.  The Veteran and the appellant married in January 2007.

3.  In September 2007, the appellant's application for DEA 
benefits was received.  

4.  For the appellant, DEA benefits were granted via an 
October 2007 decision.  

5.  The latest assigned delimiting date for DEA benefits is 
January 14, 2008, 10 years from the date of the notice of the 
Veteran's permanent and total rating.  

6.  The appellant was not prevented from initiating or 
completing a chosen program of education within the 
applicable period of eligibility for DEA benefits because of 
a physical or mental disability that did not result from her 
own willful misconduct.


CONCLUSION OF LAW

The criteria for entitlement to an extension of the 
delimiting date beyond January 14, 2008, for DEA benefits 
under the provisions of Chapter 35, Title 38, United States 
Code, have not been met.  38 U.S.C.A. §§ 3501, 3512 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 21.3021, 21.3046, 21.3047 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) outlines 
procedural assistance VA must provide to claimants in certain 
cases.  If the VCAA is applicable, the Board must ensure that 
the required notice and assistance provisions of the law have 
been properly applied.  There are some claims, however, to 
which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001).

Specifically, the VCAA has been held not to apply to claims 
that, as in this case, turned on statutory interpretation.  
Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  Thus, 
because the law as mandated by statute, and not the evidence, 
is dispositive of this appeal, the VCAA is inapplicable.  
Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis 
v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application 
of the law to the facts is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought.).  As such, no further action is required 
pursuant to the VCAA.


DEA Benefits

Basic eligibility for DEA benefits is established in one of 
several ways, including being a spouse of a Veteran who has a 
permanent and total disability evaluation.  38 U.S.C.A. 
§ 3501(a)(1)(D); 38 C.F.R. § 21.3021(a)(3)(i).  In this case, 
the appellant's eligibility for DEA benefits derives from her 
status as a spouse of a permanently and totally disabled 
Veteran.  In a January 14, 1998 letter, the Veteran was 
informed of DEA eligibility for his dependents due to his 
permanently and totally disabled status due to service-
connected disability.  

Eligibility for such benefits extends 10 years from the date 
(as determined by the Secretary) the person becomes an 
eligible person within the meaning of 38 U.S.C.A. 
§ 3501(a)(1).  38 U.S.C.A. § 3512(b)(1)(A).  The beginning 
date of the 10-year period of eligibility for a spouse of a 
Veteran with a permanent and total disability evaluation is 
the effective date of the evaluation or the date of 
notification of such evaluation, whichever is more 
advantageous to the spouse, if the spouse has not chosen 
another date between either of these two dates which has been 
approved by the Secretary.  38 U.S.C.A. § 3512(b)(1)(A); 38 
C.F.R. § 21.3046(a)(2).

In this case, the effective date of the permanent and total 
evaluation was June 1995, and the date of the notification of 
the permanent and total evaluation status was January 14, 
1998, so the later date is January 14, 1998.  Ten years from 
that date is January 14, 2008.




However, the Veteran and the appellant were not married for 
most of the eligibility period.  The Veteran and the 
appellant married in January 2007.  In September 2007, the 
appellant's application for DEA benefits was received.  For 
the appellant, DEA benefits were granted via an October 2007 
decision.  The appellant appeals the January 14, 2008 
delimiting date.  

If on or after December 27, 2001, VA makes a determination of 
eligibility for a spouse, the period of eligibility cannot 
exceed 10 years, except as provided in 38 C.F.R. § 21.3047.  
See 38 C.F.R. § 21.3046 (c).;

The 10-year delimiting period may be extended if the eligible 
spouse or surviving spouse does the following: (1) applies 
for the extension within the appropriate time limit; (2) "was 
prevented from initiating or completing the chosen program of 
education within the otherwise applicable eligibility period 
because of a physical or mental disability that did not 
result from . . . willful misconduct;" (3) provides VA with 
any requested evidence tending to show that he or she was 
prevented from initiating or completing the program because 
of a physical or mental disability that did not result from 
the willful misconduct of the eligible spouse; and (4) is 
otherwise eligible for payment of educational assistance for 
the training pursuant to Chapter 35.  38 C.F.R. § 21.3047; 
see also 38 U.S.C.A. § 3512 (b)(2).  It must be "clearly 
established" by medical evidence that such program of 
education was medically infeasible.  38 C.F.R. § 
21.3047(a)(2)(i).  Application for an extension must be made 
within one year after the last date of the delimiting period, 
the termination of the period of physical or mental 
disability, or October 1, 1980, whichever date is the latest.  
38 U.S.C.A. § 3512(b)(2).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
appellant is not entitled to an extension of the delimiting 
date for DEA benefits.  As noted, the delimiting date for DEA 
benefits was January 14, 2008.  The Board recognizes that the 
appellant was not married to 



the Veteran for a large portion of the eligibility period.  
The Veteran indicated that while his daughter had used DEA 
benefits, his former wife did not use DEA benefits.  The 
Veteran and the appellant feel that the appellant should be 
awarded a 10 year period from the date of their marriage.  

However, there are very specific reasons for extending the 
delimiting date and the appellant does not cite to nor meet 
any of those exceptions.  Whether or not any other dependent 
used DEA benefits is not a factor in the delimiting date.  
Likewise, there is no provision for awarded an additional 10 
years of DEA benefits based on a new marriage.  While the 
appellant and the Veteran may feel that VA law and 
regulations are unfair in that regard, the Board is bound 
within the parameters of VA law and regulations.  

Thus, while the Board is sympathetic toward the appellant, 
the law is dispositive in this matter, and the Board is bound 
in its decisions by the statutes enacted by the Congress of 
the United States and VA regulations issued to implement 
those laws.  See 38 U.S.C.A. § 7104(c).  See, generally, 
Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. 
Derwinski, 3 Vet. App. 171, 172 (1992) (the Board must apply 
"the law as it exists . . . .").  The Board further observes 
that "no equities, no matter how compelling, can create a 
right to payment out of the United States Treasury which has 
not been provided for by Congress."  Smith v. Derwinski, 2 
Vet. App. 429, 432-33 (1992) (citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426 (1990)).  

As the law in this case is dispositive, the claim must be 
denied based on a lack of entitlement under the law. Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
Board finds that the criteria for entitlement to an extension 
of the 


delimiting date beyond January 14, 2008, for DEA benefits 
have not been met.


ORDER

An extension of the delimiting date beyond January 14, 2008, 
for DEA benefits under the provisions of Chapter 35, Title 
38, United States Code, is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


